              Case 1:20-cv-06869-CM Document 7 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW IZEH,

                              Plaintiff,
                                                                      20-CV-6869 (CM)
                     -against-
                                                                           ORDER
NYPD, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who proceeds pro se, has filed a motion for the appointment of counsel. For the

reasons set forth below, the motion is denied.

                                            DISCUSSION

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because

it is too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s

motion for counsel is denied without prejudice to renewal at a later date.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Court denies Plaintiff’s motion for the appointment of pro bono counsel (ECF 3),

without prejudice to renewal at a later date.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
           Case 1:20-cv-06869-CM Document 7 Filed 02/08/21 Page 2 of 2




not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   February 8, 2021
         New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
